ORIGINAL                                                 08/24/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 21-0375


                                        DA 21-0375                        F    rr
                                                                               IF
                                                                                    r




 PETER GRIGG,                                                             AUG 2 LI 2021
                                                                        Bowen Greenwood
                                                                      Clerk of Supreme Court
                                                                         State of Montana
             Plaintiff and Appellant,

       v.                                                           ORDER

 SENATOR JON TESTER,

             Defendant and Appellee.


      It has come to this Court's attention that this appeal is not properly before us. On
August 2, 2021, self-represented Appellant Peter Grigg filed a Notice of Appeal of a July
22, 2021 Order from the United States District Court for the District of Montana, Missoula
Division (Cause No. CV 21-40-M-DWM). The Montana Supreme Court is a state court
and has no jurisdiction over federal matters. Peter may seek relief with a federal court of
appeals. Upon good cause, therefore,
      IT IS ORDERED that this appeal is DISMISSED sua sponte.
      The Clerk of the Supreme Court is directed to close this case as of this Order's date.
      The Clerk is also directed to send a copy of this Order to counsel of record and to
Peter Grigg personally.
      DA FED this et, day of August, 2021.



                                                               Chief Justice
2